PER CURIAM.
The appeal before us involves review of an order of dismissal on the grounds of res judicata and collateral estoppel. A motion to dismiss should not be granted on those grounds unless the defense is established by the facts alleged in the face of the complaint. Byrd v. City of Niceville, 541 So.2d 696 (Fla. 1st DCA 1989). Since such defenses were not established by the complaint, dismissal for this reason was inappropriate. Strachan Shipping Co. v. Spigner, 573 So.2d 926 (Fla. 1st DCA 1991), rev. denied, Barreras v. Strachan Shopping Co., 583 So.2d 1034 (Fla.1991). We find the trial court’s action to be in error, and reverse.
BOOTH, WOLF and KAHN, JJ., concur.